DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/19 has been entered. 
Response to Amendment
	The amendment and arguments filed on 12/3/19 is acknowledged.  Claims 1, 14, and 15 have been amended.  Claim 19 has been newly added.  Claims 1-19 are pending rejection below:
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke USPA_20120142802_A1 as evidenced by Carlson USPA_20070190427_A1.
1.	Regarding Claims 1, 4, 6, 8-10, 12-19, Steinke discloses forming composites (paragraph 0010) in the form of sheets used with other layers (corresponds to Applicants’ limitations in Claim 13) (paragraph 0134) useable as panels (corresponds to claimed panel of Applicants’ Claims 1 and 14) (paragraph 0002) as well as for thermal or acoustical insulation (corresponds to claimed limitations of Applicants’ Claims 14 and 15) (paragraph 0016) comprising open-cell melamine foam with aerogel in homogeneous distribution (Abstract and paragraph 0011) wherein said melamine foam can be the commercially available Basotect™ (paragraph 0030) which is the same used by Applicants (Specification:  Page 17) and thus will inherently bear the same claimed limitations as Applicants’ Claim 7 including the same pore diameters.  Steinke further discloses that its aerogel can be a solid, porous body (paragraph 0002) and can also be a xerogel (paragraph 0003) which by definition is known to be a solid, continuous, and three-dimensional material as evidenced by Carlson (paragraph 0034); thereby teaching Applicants’ limitation in Claim 1.  Steinke also discloses using opacifiers (Claim 15) corresponding to Applicants’ limitations in Claim 12.  Steinke does not mandate the use of fibrous reinforcing material or binder as is being claimed by Applicants in Claims 1, 9, Steinke discloses that it can be an inorganic aerogel based on silica (paragraph 0161) as is being claimed by Applicants in Claim 8.  Furthermore, Steinke discloses that the density can be 120 kg/m3 (paragraph 0163) thereby teaching Applicants’ claimed limitation in Claim 6.  Also, Steinke discloses that the thermal conductivity should more preferably be 15 mw/mk (paragraphs 0048, 0139) at a temperature range between 10 and 36°C and presumably at atmospheric pressure, thereby teaching Applicants' limitation in Claims 1, 16, and 17.  It would be expected for this to meet the standard of the NF EN 12667.  Furthermore, Steinke discloses that said aerogel can be in a concentration of up to 95 wt% of the composite (paragraph 0079) as is being claimed by Applicants in independent Claim 1.  Steinke further discloses that the pore diameter of its aerogel is less than 500 nanometers (0.5 microns) (paragraph 0042) and can preferably have a pore diameter in its foam to be 10 microns (paragraphs 0091, 0092) which indicates that there are no pores that would fall under the definition of macropores as defined by Applicants in their Specification (i.e. > 10 microns) and thus would consequently have a macroporosity of less than the claimed 5% and thus meeting and/or suggesting the limitations of Applicants' Claims 1, 4, and 18.  Lastly, the Examiner respectfully submits that that Applicants have defined the claimed “monolithic” limitation in their Specification as follows:
“Within the context of the present invention, the term "monolithic" is understood as a material or aerogel which is solid and is in the form of a single block piece, particularly in the form of a panel.”
Steinke discloses that aerogels are highly porous solid bodies that can be in the form of “panels” (paragraph 0002) and as a “solid” gel structure (paragraph 0003) and “monolithic” as “one piece” (paragraph 0017); thereby corresponding to the limitations of Steinke discloses that the particles forming said aerogel can be joined together by pressing to form larger corpuscles (paragraph 0018).  The Examiner respectfully submits that the aforementioned is enough of a suggestion to correspond to Applicants’ claimed monolithic aerogel.
2.	Although Steinke does not explicitly disclose the aforementioned within a single exemplified embodiment, it would nevertheless be obvious for one of ordinary skill in the art to try the above suggestions through a desire of optimizing the thermal conductivity and acoustical insulation objectives sought by Steinke (paragraph 0009) through manipulative experimentation.
3.	Regarding Claims 2 and 3, the Examiner respectfully submits that these are product-by-process limitations.  Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicants have not shown criticality attached to the process limitations herein.  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Moreover, Steinke discloses Steinke.  
4.	Regarding Claims 5 and 7, the Examiner respectfully submits that although the claimed thickness is not explicitly disclosed it is well known in the art to vary thickness according to the specifications of the final end-user product.  Applicants have not indicated any criticality of the claimed thickness that results in surprising or unexpected properties.  All other limitations of Applicants’ Claim 7 have been addressed above.
5.	Regarding Claim 11, Steinke discloses using supercritical drying the solvent (paragraph 0050) which would expect it to not have any residual solvent.
	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke USPA_20120142802_A1, as applied to Claim 1, and in view of Tang USPA_20090029147_A1.
6.	Regarding Claim 2, Steinke discloses that it is known to form aerogel-foam composites by a sol-gel process carried out in the foam (corresponds to claimed steps a. and b.) followed by drying in a supercritical state (corresponds to claimed step c.) (paragraphs 0003, 0007, 0041, 0050).  However, Steinke does not explicitly disclose using this process.
7.	Tang discloses a method of preparing an aerogel-foam composite material comprising the steps of: providing an foam in a sheet form; combining an aerogel Tang discloses its invention results in low sintering/higher temperature performance, flexibility, conformability, compressibility, durability, low cracking, low dusting, drapability, higher temperature performance, rollability, resiliency to compression during sol-gel incorporation, amenability to large-scale production, coefficient of thermal expansion (CTE), enhanced x-y thermal and/or electrical conductivity, enhanced RFI-EMI attenuation, and/or enhanced burn-through resistance, translucency or transparency, or some combination thereof (paragraph 0014).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process utilized by, Steinke, by replacing it with the process defined by Tang.  One of ordinary skill in the art would have been motivated in doing so in order to obtain some of the advantages disclosed above by Tang.
9.	Regarding Claim 3, although Steinke in view of Tang does not explicitly disclose the claimed concentration of the inorganic material in step a., it would nevertheless be expected for one of ordinary skill in the art to know how to vary the concentration depending upon end-user specification.  Applicants have not proven criticality for this concentration such that it results in unexpected and surprising results.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke USPA_20120142802_A1 as evidenced by Carlson USPA_20070190427_A1 in view of Tang USPA_20090029147_A1.
10.	Regarding Claims 1, 4, 6, 8-10, 12-19, Steinke discloses forming composites (paragraph 0010) in the form of sheets used with other layers (corresponds Steinke further discloses that its aerogel can be a solid, porous body (paragraph 0002) and can also be a xerogel (paragraph 0003) which by definition is known to be a solid, continuous, and three-dimensional material as evidenced by Carlson (paragraph 0034); thereby teaching Applicants’ limitation in Claim 1.  Steinke also discloses using opacifiers (Claim 15) corresponding to Applicants’ limitations in Claim 12.  Steinke does not mandate the use of fibrous reinforcing material or binder as is being claimed by Applicants in Claims 1, 9, and 10.  Regarding said aerogel, Steinke discloses that it can be an inorganic aerogel based on silica (paragraph 0161) as is being claimed by Applicants in Claim 8.  Furthermore, Steinke discloses that the density can be 120 kg/m3 (paragraph 0163) thereby teaching Applicants’ claimed limitation in Claim 6.  Also, Steinke discloses that the thermal conductivity should more preferably be 15 mw/mk (paragraphs 0048, 0139) at a temperature range between 10 and 36°C and presumably at atmospheric pressure, thereby teaching Applicants' limitation in Claims 1, 16, and 17.  It would be expected for this to meet the standard of the NF EN 12667.  Furthermore, Steinke discloses that said aerogel can be in a concentration of up to 95 wt% of the composite (paragraph 0079) as Steinke further discloses that the pore diameter of its aerogel is less than 500 nanometers (0.5 microns) (paragraph 0042) and can preferably have a pore diameter in its foam to be 10 microns (paragraphs 0091, 0092) which indicates that there are no pores that would fall under the definition of macropores as defined by Applicants in their Specification (i.e. > 10 microns) and thus would consequently have a macroporosity of less than the claimed 5% and thus meeting and/or suggesting the limitations of Applicants' Claims 1, 4, and 18.  Lastly, the Examiner respectfully submits that that Applicants have defined the claimed “monolithic” limitation in their Specification as follows:
“Within the context of the present invention, the term "monolithic" is understood as a material or aerogel which is solid and is in the form of a single block piece, particularly in the form of a panel.”
Steinke discloses that aerogels are highly porous solid bodies that can be in the form of “panels” (paragraph 0002) and as a “solid” gel structure (paragraph 0003) and “monolithic” as “one piece” (paragraph 0017).
11.	However, Steinke discloses that its particle are “preferably” granular as opposed to the newly added claimed limitation of the aerogel being “non-granular” in independent Claim 1.
12.	Tang discloses its reinforced aerogels (Abstract), being porous (paragraphs 0033, 0034), solids (paragraph 0034), continuous (paragraphs 0026-0028, 0034, 0052), and as a single piece (paragraph 0052).  Furthermore, Tang discloses that aerogels can also be classified by their bulk properties and that monolithic aerogels may be considered one class of aerogels, as opposed to beads, particles, powders, and putties (i.e. granular) (paragraph 0037).  Furthermore, Tang discloses that aerogels that can be 
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gel, of Steinke, by trying solid, continuous, porous, 3D, one-piece, monlolithic, reinforced, non-granular aerogels, as disclosed by Tang.  One of ordinary skill in the art would have been motivated in doing so in order to further the utility of its invention in other applications where use of such is preferred over granular gels as outlined above by Tang.  
14.	Regarding Claim 2, Steinke in view of Tang suggests a method of preparing an aerogel-foam composite material comprising the steps of: providing an foam in a sheet form; combining an aerogel precursor with the open-cell foam; gelling the precursor in the foam to form a gel sheet; and drying the gel sheet using supercritical fluids (Tang:  Claims 34 and 35).  Tang discloses its invention results in low sintering/higher temperature performance, flexibility, conformability, compressibility, durability, low cracking, low dusting, drapability, higher temperature performance, rollability, resiliency to compression during sol-gel incorporation, amenability to large-scale production, 
15.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process utilized by, Steinke, by replacing it with the process defined by Tang.  One of ordinary skill in the art would have been motivated in doing so in order to obtain some of the advantages disclosed above by Tang.
16.	Regarding Claim 3, although Steinke in view of Tang does not explicitly disclose the claimed concentration of the inorganic material in step a., it would nevertheless be expected for one of ordinary skill in the art to know how to vary the concentration depending upon end-user specification.  Applicants have not proven criticality for this concentration such that it results in unexpected and surprising results.
17.	Regarding Claims 5 and 7, the Examiner respectfully submits that although the claimed thickness is not explicitly disclosed it is well known in the art to vary thickness according to the specifications of the final end-user product.  Applicants have not indicated any criticality of the claimed thickness that results in surprising or unexpected properties.  All other limitations of Applicants’ Claim 7 have been addressed above.
18.	Regarding Claim 11, Steinke in view of Tang suggests using supercritical drying the solvent (Steinke paragraph 0050) which would expect it to not have any residual solvent.
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 28, 2021